Citation Nr: 0607793	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA 
pension benefits in the calculated amount of $19,163.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from June 1951 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Committee on Waivers and Compromises (COWC) of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  A notice of disagreement was received in 
January 2003, a statement of the case was issued in February 
2004, and a substantive appeal was received in March 2004.  

Although the October 2002 COWC decision listed the debt as 
$19,413.00, although no explanation has been given by COWC, 
it appears that the debt was subsequently determined to be 
only $19,163.00 as reflected in the February 2004 statement 
of the case.  


FINDINGS OF FACT

1.	The appellant's action in failing to timely inform VA of 
receipt of Social Security benefits, which created the 
overpayment in question, does not rise to the level of fraud, 
misrepresentation, bad faith, or a lack of good faith in his 
dealings with the government.

2.	The actions of the appellant solely contributed to the 
creation of the overpayment indebtedness.

3.	The collection of the debt would not deprive the 
appellant of basic necessities.

4.	Recovery of the debt would not nullify the objective for 
which the benefits were intended, as the benefits were 
intended to provide supplemental income should a veteran's 
income fall below a set level, and the veteran's income was 
in excess of that level.

5.	Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

6.	The evidence of record does not show that the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.


CONCLUSION OF LAW

Recovery of the overpayment of VA non-service connected 
pension benefits in the calculated amount of $19,163.00 would 
not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000.

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,  
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not apply in waiver 
of overpayment cases which are governed by Chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The 
veteran has been informed, via a Statement of the Case and in 
a March 2004 letter, of the nature of the evidence needed to 
substantiate his claims.  All evidence necessary for the 
determination that needs to be made has been obtained.  
Consequently, no further notification or assistance is 
necessary.

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b), precludes waiver upon a 
finding of (1) fraud or misrepresentation of a material fact, 
(2) bad faith, or (3) lack of good faith.  A debtor's conduct 
is deemed to constitute bad faith "if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that any misrepresentation of material 
fact must be "more than non-willful or mere inadvertence."  
38 C.F.R. § 1.962(b) (2005).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad faith," 
or "lack of good faith," the request for waiver will be 
evaluated pursuant to the principles of equity and good 
conscience found in 38 C.F.R. § 1.965(a).  In applying the 
"equity and good conscience" standard to a case, the factors 
to be considered by the adjudicator are: (1) whether actions 
of the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.  Additionally, the adjudicator 
must conduct a "balancing of the faults," weighing the fault 
of the debtor against any fault attributable to VA. 38 C.F.R. 
§ 1.965(a).  In the evaluation of whether equity and good 
conscience necessitate a favorable waiver decision, the Board 
must consider all of the specifically enumerated elements 
applicable to a particular case.  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

A July 1991 rating decision granted the veteran's claim of 
entitlement to non-service connected pension effective August 
5, 1990.  The veteran was notified of the decision via 
correspondence from the RO dated in August 1991.  The August 
1991 notification letter included clear and unambiguous 
language indicating that the rate of payment of the non-
service connected pension benefits was directly related to 
the veteran and his family's income.  The veteran was 
instructed to report any changes in his income to VA and that 
failure to do so may result in the creation of an overpayment 
in the veteran's account.  By correspondence dated in 
November 1991 and November 1993, the veteran was notified 
that, if he was not presently receiving Social Security but 
begins to receive this benefit at a later date, he should 
immediately inform VA of this fact.  In a correspondence from 
the RO dated in November 1995 and September 1998, the veteran 
was again informed that the money he was receiving from VA 
was dependent on many things, the most important being 
changes in income or dependency.  The veteran was instructed 
that he had to notify VA if there was any change in his 
income.  Social Security was specifically referenced as a 
source of income which had to be reported and the veteran was 
instructed that he had to inform VA as soon as Social 
Security benefits were granted.  

In August 2002, the veteran informed VA that he was in 
receipt of Social Security benefits beginning in June 2000.  
He specifically requested a waiver of any debt that was 
created because of his receipt of Social Security.  

A Financial Status Report dated in August 2002 indicated that 
the veteran's only source of income was $796.00.  Reported 
expenses were $240.00 for rent, $200.00 for food, $100.00 for 
utilities and heat.  Monthly installment contract payments 
consisted of $224.00 for a vehicle payment (1998 Buick 
LeSabre) and $28.00 for hosting Internet access.  The veteran 
also reported that he had $50.00 in savings and $8.91 in 
checking accounts.  

In October 2002, the veteran was informed that COWC had 
denied his request for waiver as he did not inform VA in a 
timely manner of his receipt of Social Security benefits.  

The veteran submitted another Financial Status Report dated 
in November 2003.  He reported income from Social Security in 
the amount of $780.30.  Reported monthly expenses consisted 
of $266.00 for rent, $150.00 for food, $81.62 for Q West, 
$43.25 for Comcast, $3.30 for Global Crossing, $100.00 for 
Liberty Mutual Insurance Company, $10.00 for laundry, $25.00 
for clothing, $15.00 for toiletries, $20.00 for household 
cleaning supplies, $70.00 for gasoline and oil, $70.00 for 
car repairs and $36.00 for entertainment.  Installment 
contract payments consisted of $224.11 for a car payment and 
$25.00 to Utah Central Union for a loan overdraft.  He also 
reported that he had $197.08 in the bank and $4.00 cash on 
hand.  

In this case, it was noted in the February 2004 statement of 
the case that the Committee found the veteran was free from 
fraud, misrepresentation, or bad faith.  Irregardless of this 
fact, the Board must render an independent determination in 
this regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Since there appears to be no indication of any 
intent to deceive or to seek unfair advantage by the veteran 
in the creation of the indebtedness, the Board finds no legal 
bar to the benefit now sought is present.  

Thus, the question for Board consideration is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  

The Board finds that the appellant is solely at fault in the 
creation of this debt.  The veteran failed to inform VA 
promptly of his receipt of Social Security benefits.  He has 
argued, via correspondence dated in March 2003, that he could 
not get a straight answer or no answer at all from VA as to 
whether he was entitled to also receive Social Security 
payments.  However, the record shows that the veteran was 
repeatedly notified that he had to inform VA of any change in 
income and also specifically notified that he had to report 
receipt of Social Security benefits.  The Board finds the 
language used in the notification letters was clear and 
unambiguous.  There is no indication that the veteran had a 
problem interpreting the letters sent to him.  Therefore, the 
Board finds that the appellant's actions are the sole factor 
in the creation of this debt and that VA bears no fault.  

The veteran has alleged that financial hardship would result 
from collection of the overpayment.  In April 2005, the 
veteran's representative argued that the veteran's income 
failed to meet his daily expenses by $8.76 per day and that, 
as a result, he was going deeper into debt every day.  At the 
time of the August 2002 Financial Status Report, the veteran 
reported income of $796.00 and expenses of $792.00.  The 
November 2003 Financial Status Report, which is the most 
recent evidence of record of the veteran's financial 
situation, indicates that monthly expenses were $266.00 for 
rent, $150.00 for food, $464.17 miscellaneous itemized 
expenses, and $249.11 in installment contract payments 
amounting to $1129.28.  His reported income for the same 
period was $780.30 which left a monthly deficit of $348.98.  

The financial data furnished by the veteran in November 2003 
is quite different from that furnished in August 2002.  The 
November 2003 report shows monthly expenses to be much higher 
than monthly income.  Nevertheless, the Board observes that 
several monthly expenses do not appear to be for basic 
necessities, and the Board believes it reasonable to expect 
that the veteran could adjust his lifestyle somewhat to 
compensate for the recovery of the debt without being 
deprived of basic necessities.  After all, the veteran has 
had the benefit of over $19,000.00 in VA funds to which he 
was not entitled.  The Board finds that failure to make 
restitution to the government would result in an unfair gain 
to the debtor of $19,163.00.

The Board finds that recovery of the debt would not nullify 
the objective for which benefits are intended, as pension 
benefits are intended to provide supplemental income should a 
veteran's income fall below a set level, and the veteran's 
income was in excess of the set level for the pertinent time 
period.   

The evidence does not show that the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  The Board has balanced these 
factors, and has specifically considered the appellant's 
fault in the creation of the overpayment, in that he did not 
promptly report his receipt of Social Security benefits, and 
the appellant's financial situation, in finding that recovery 
would not be contrary to equity and good conscience.

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the pension 
indebtedness in the amount of $19,163.00.  The end result is 
not unduly favorable or adverse to either the Government or 
the veteran and the evidence in this case is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


